UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-10436 L. B. Foster Company (Exact name of Registrant as specified in its charter) Pennsylvania 25-1324733 (State of Incorporation) (I. R. S. Employer Identification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) (412) 928-3417 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2012 Common Stock, Par Value $.01 10,142,019 Shares Table of Contents L.B. FOSTER COMPANY AND SUBSIDIARIES INDEX PART I. Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II. Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 Signature 37 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable: Trade Other Inventories Current deferred tax assets 0 Prepaid income taxes Other current assets Current assets of discontinued operations Total Current Assets Property, Plant & Equipment - At Cost Less Accumulated Depreciation ) ) Other Assets: Goodwill Other intangibles - net Investments Other assets Assets of discontinued operations 0 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenue Accrued payroll and employee benefits Current deferred tax liabilities 0 Accrued warranty provision Other accrued liabilities Liabilities of discontinued operations Total Current Liabilities Long-Term Debt 38 51 Deferred Tax Liabilities Other Long-Term Liabilities STOCKHOLDERS' EQUITY: Common stock, issued 10,131,397 shares at 6/30/2012 and 10,073,403 shares at 12/31/2011 Paid-in capital Retained earnings Treasury stock - at cost, Common Stock, 984,382 shares at 6/30/2012 and 1,042,376 shares at 12/31/2011 ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) Three Months Six Months Ended June 30, Ended June 30, (Unaudited) (Unaudited) Net Sales $ Cost of Goods Sold Gross Profit Selling and Administrative Expenses Amortization Expense Interest Expense Interest Income ) Equity in Income of Nonconsolidated Investment ) Other (Income)/Expense ) ) ) 41 (Loss) Income From Continuing Operations Before Income Taxes ) Income Tax (Benefit) Expense ) (Loss) Income From Continuing Operations ) 16 Discontinued Operations: Income From Discontinued Operations Before Income Taxes, including Gain on Sale Income Tax Expense Income From Discontinued Operations Net (Loss) Income $ ) $ $ $ Basic (Loss) Earnings Per Common Share: From continuing operations $ ) $ $ $ From discontinued operations Basic (Loss) Earnings Per Common Share $ ) $ $ $ Diluted (Loss) Earnings Per Common Share: From continuing operations $ ) $ $ $ From discontinued operations Diluted (Loss) Earnings Per Common Share $ ) $ $ $ Dividends Paid Per Common Share $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) (Unaudited) Net (loss) income $ ) $ $ $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustment Unrealized derivative loss on cash flow hedges (9
